Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 06-1057

                              LEE WOOFENDEN,

                        Petitioner, Appellant,

                                      v.

               EDWIN ARCARO, APPEALS TEAM MANAGER,
                    INTERNAL REVENUE SERVICE,

                         Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Lee Woofenden on brief pro se.
     Deborah K. Snyder and David I. Pincus, Department of Justice,
Tax Division, Eileen J. O'Connor, Assistant Attorney General, and
Michael J. Sullivan, United States Attorney, on brief for appellee.



                             October 6, 2006
            Per Curiam.      Pro se appellant Lee Woofenden appeals from

a   district    court    judgment       dismissing      his   action   for    lack   of

jurisdiction.         We affirm and grant sanctions, albeit in a lower

amount than the government seeks.1              See Szopa v. United States, 453

F.3d 455, 456-58 (7th Cir. 2006); Szopa v. United States, 460 F.3d

884, 886-87 (7th Cir. Aug. 21, 2006) (both explaining why a similar

sanction request in that case was deemed excessive).

            After      receiving    a    notice    of    determination       upholding

certain collection activities by the Internal Revenue Service

(IRS), Woofenden filed a petition for review in the district court.

At the time, he knew that the IRS was collecting his overdue income

taxes and that he should file his petition in the United States Tax

Court ("Tax Court"), which has jurisdiction over cases involving an

underlying income tax liability.             The government moved to dismiss

the petition, contending that the district court lacked subject

matter jurisdiction.         At a hearing, the district court informed

Woofenden      that   his   arguments      opposing      dismissal     were    "wholly

without merit," and that he should pursue his petition in the Tax

Court.    The district court dismissed the petition, and Woofenden

appealed.




      1
      Although Woofenden filed his suit against an individual
government employee, his suit is effectively against the United
States, and Department of Justice attorneys have briefed the
appeal, moving for sanctions.

                                          -2-
          On appeal, Woofenden frivolously asserts that the case

involves "employment taxes" (a matter within the district court's

jurisdiction), that he is not subject to income taxation, and that

the Tax Court lacks the power to adjudicate this case.        We rejected

the same arguments as frivolous two years ago in Marino v. Brown,

357 F.3d 143, 145-46 (1st Cir. 2004) (per curiam), imposing a

sanction of $2,000.   Id. at 147.

          We impose a sanction of $2,000 on appellant for his

frivolous appeal.

          Affirmed.    A   sanction    of   $2,000   is   imposed   on   the

appellant.   See Fed. R. App. P. 38.




                                 -3-